DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 13-17, 29, and 39-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of marking a position on a surface of tissue without significantly more. The claim(s) recite(s) the steps of locating a first position on a first surface of a biological tissue; locating a second position on a second surface of the biological tissue, the second position corresponding to the first position; and marking the second position on the second surface. The steps can be performed in the human mind, therefore are interpreted to encompass a mental process. This judicial exception is not integrated into a practical application because the steps fail to set forth additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are recited at a high level of generality that can be performed in the human mind.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of marking a position on a surface of tissue. The claim recites electrically locating the second position on the second surface. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. The additional general purpose computer components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be needed to apply the abstract idea via a computer.
Claim 3 is dependent on claim 2 and includes all the limitations of claims 1-2. Therefore, claim 3 recites the same abstract idea of marking a position on a surface of tissue. The claim recites comprising emitting an electromagnetic signal by an instrument including a sensor configured to detect changes in a signal amplitude. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. The additional tracking components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The tracking components are recited at a high level of generality, well-understood, routine and conventional components and perform the basic functions of tracking that would be needed to apply the abstract idea via a computer.
Claim 4 is dependent on claim 2 and includes all the limitations of claims 1-2. Therefore, claim 4 recites the same abstract idea of marking a position on a surface of tissue. The claim recites electrically locating the second position on the second surface. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. The additional measuring impedance alone to perform the abstract idea is not sufficient to transform it into a patentable invention. Measuring impedance is recited at a high level of generality, well-understood, routine and conventional activity and perform the basic functions of tracking that would be needed to apply the abstract idea via a computer.
Claims 5-7 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims recite the same abstract idea of marking a position on a surface of tissue. The claims recite visually, mechanically, or magnetically locating the second position on the second surface. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. 
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of marking a position on a surface of tissue. The claim recites the second surface is opposite the first surface. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the subject matter to a technological environment or field of use.
Claims 13-17 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims recite the same abstract idea of marking a position on a surface of tissue. The claims recite marking a point, a line, an area, a perimeter, or an internal area. The steps can be performed in the human mind, therefore are interpreted to encompass a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. 
Claim 29 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim recites the same abstract idea of marking a position on a surface of tissue. The claim recites performed without penetrating the biological structure. The step can be performed in the human mind, therefore are interpreted to encompass a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. 
Claims 39-42 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 39-42 recite the same abstract idea of marking a position on a surface of tissue. The claims recite heart tissue. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the subject matter to a technological environment or field of use.
Claim 43 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 43 recites the same abstract idea of marking a position on a surface of tissue. The claim recites electroanatomical mapping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is recited at a high level of generality, performing well-understood, routine and conventional activities previous known to the industry. The electroanatomical mapping alone to perform the abstract idea is not sufficient to transform it into a patentable invention. Electroanatomical mapping is recited at a high level of generality, well-understood, routine and conventional activity and perform the basic functions of mapping that would be needed to apply the abstract idea via a computer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-33, 38, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonner et al. (US 2004/0082850).
Bonner et al. discloses a method of performing an operation comprising locating a first position on a first surface of a biological tissue (46; [0089]; Figs. 2-7, 9, 12-14, and 16); locating a second position on a second surface of the biological tissue ([0089]; Figs. 2-7, 9, 12-14, and 16]), the second position corresponding to the first position (Figs. 2-7, 9, 12-14, and 16); and marking the second position on the second surface ([0058]; [0091]; [0102]; [0111-0112]).
With respect to claim 2, Bonner et al. discloses electrically locating the second position on the second surface ([0092]).
With respect to claim 3, Bonner et al. discloses emitting an electromagnetic signal by an instrument ([0092]) and a sensor to detect changes in signal amplitude ([0092]).
With respect to claim 4, Bonner et al. discloses measuring impedance ([0054]).
With respect to claim 5, Bonner et al. discloses visually locating ([0045]).
With respect to claim 6, Bonner et al. discloses mechanically locating ([0102]).
With respect to claim 7, Bonner et al. discloses magnetically locating ([0052]).
With respect to claim 8, Bonner et al. discloses the second surface is generally opposite the first surface (Figs. 2-7, 9, 12-14, and 16).
With respect to claim 9, Bonner et al. discloses performing a therapeutic procedure ([0060-0061]).
With respect to claim 10, Bonner et al. discloses ablating ([0060]).
With respect to claim 11, Bonner et al. discloses performing the therapeutic procedure on the biological tissue near but not at the second position ([0060]).
With respect to claim 12, Bonner et al. discloses performing the therapeutic procedure on the biological tissue at the second position ([0060-0061]).
With respect to claims 14-17, Bonner et al. discloses marking a point (e.g. Figs. 6-7), line (along vessel; [0091]; e.g. Figs 3-5), area ([0091]; Figs. 3-5), perimeter (proximal and distal to obstruction; [0091]; Figs. 3 and 5), and internal area (obstruction; [0091]; Fig. 4).
With respect to claims 18-20, Bonner et al. discloses a marker comprising a marking substance comprising ink or dye ([0058]).
With respect to claim 21, Bonner et al. discloses a radionuclide ([0058]).
With respect to claim 22, Bonner et al. discloses a radiopaque substance ([0088]).
With respect to claims 23-25, Bonner et al. discloses a magnetic substance ([0096-0104]).
With respect to claim 24, Bonner et al. discloses an object ([0106]).
With respect to claim 26, Bonner et al. discloses wherein the object is electrically insulated ([0092]) and applying RF energy to the tissue ([0094]).
With respect to claim 27, Bonner et al. discloses wherein the object is bioabsorbable ([0023]).
With respect to claim 28, Bonner et al. discloses at least partially penetrating the surface ([0091];[0101] ).
With respect to claim 29, Bonner et al. discloses without penetrating the biological structure (Figs. 3-7, 9, and 12-14).
With respect to claims 30-31, Bonner et al. disclose heating the tissue comprising RF, microwave, or laser energy ([0019]; [0022]; [0058]; [0094]).
With respect to claims 32-33, Bonner et al. discloses visually and electrically detecting the lesion on the surface ([0037]; [0045]; [0053]).
With respect to claim 38, Bonner et al. discloses distending the biological tissue by pushing on the surface ([0102]).
With respect to claim 43, Bonner et al. discloses mapping the heart ([0049]; [0091]).
Claim(s) 1-2, 5-6, 34-37, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz (US 2012/0191081).
Markowitz discloses a method of performing an operation comprising locating a first position on a first surface of a biological tissue (heart 44; [0041]; Fig. 5); locating a second position on a second surface of the biological tissue (52; heart 44; [0041]; Fig. 5), the second position corresponding to the first position (adjacent to heart 44; [0041]; Fig. 5); and marking the second position on the second surface, wherein marking the second position comprises applying cold to the tissue to create an ice formation that is detectable on the second surface (52; 206; [0041]). With respect to claim 2, Markowitz discloses electrically locating the second position on the second surface (electrode sensor 52; [0041]). With respect to claims 5 and 36, Markowitz discloses further comprising visually detecting the ice formation on the second surface (visible light; display monitor; [0032]; [0034]). With respect to claims 6 and 37, Markowitz discloses further comprising mechanically detecting the ice formation on the second surface (physical sensor; [0032]). With respect to claim 35, Markowitz discloses wherein applying cold to the tissue comprises applying cold to at least one of the first surface and the second surface (cryo therapy; [0028]; [0041]). With respect to claims 39 and 41, the first and second surface can be interpreted to be interchanged (heart 44; [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 2004/0082850).
Bonner et al. discloses the subject matter substantially as claimed except whether the first and second surface are interchangeable (e.g. epicardial vs endocardial). However, a reversal of parts is well within the skill level of one of ordinary skill in the art (MPEP 2144.04(VI)(A)). Therefore, it would have been obvious to one of ordinary skill in the art to have reversed the parts (i.e. inside vs. outside) as it is well within the skill level of one of ordinary skill in the art.
With respect to claims 40 and 42, Bonner et al. discloses moving to and mapping various locations of the heart ([0049]; [0103]). It would have been obvious to one of ordinary skill in the art to locate known anatomical landmarks of the heart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793